06/01/2020                         MONDAY                                            Judge David W Hercher
1:45 PM 17-34449 dwh 12 bk         Steven Scott Sobella and Brenda Kay Sobella
                                   Refiled Notice and Motion to Sell Free and Clear of Liens Filed
                                   By Jointly Administered Debtor Sobella Nursery, Inc. (224)

                                   Steven Scott Sobella - db             DOUG RICKS
                                   Brenda Kay Sobella - jdb
                                   Virginia Andrews Burdette - tr
                                   Northwest Farm Credit Services - cr   GINA JOHNNIE




Evidentiary Hearing:        Yes:                No:




Court continued this hearing to 6/11/2020 at 1:45 p.m. TEL.




Order to be prepared by:   Clerk's Office     Chambers

DOCKET ENTRY:




                                                                         Run Date:      05/30/20
                           Case 17-34449-dwh12          Doc 227     Filed 06/01/20
